Exhibit 10.25


EL POLLO LOCO HOLDINGS, INC.
2018 OMNIBUS EQUITY INCENTIVE PLAN
RESTRICTED SHARE AGREEMENT


NON-OFFICER DIRECTOR


This Restricted Share Award Agreement (this “Restricted Share Agreement”), dated
as of ____________, ______ (the “Date of Grant”), is made by and between El
Pollo Loco Holdings, Inc., a Delaware corporation (the “Company”) and
_______________ (the “Non-Officer Director”). Capitalized terms not defined
herein shall have the meaning ascribed to them in the El Pollo Loco Holdings,
Inc. 2018 Omnibus Equity Incentive Plan (as amended from time to time, the
“Plan”). Where the context permits, references to the Company shall include any
successor to the Company.
1.Grant of Restricted Shares. The Company hereby grants to the Non-Officer
Director ___________ Shares (such shares, the “Restricted Shares”), subject to
all of the terms and conditions of this Restricted Share Agreement and the Plan.
2.    Lapse of Restrictions.
(a)    General. Except as otherwise set forth in this Section 2, the
restrictions on Transfer (as defined in Section 6(a)) set forth in Section 2
shall lapse with respect to 1/3 of the Restricted Shares on each of the first
three anniversaries of the Date of Grant (each anniversary of the Date of Grant,
a “Vesting Date”), subject to the continued service of the Non-Officer Director
for the Company from the date hereof through the applicable Vesting Date, and
provided that the Non-Officer Director has not given notice of resignation as of
such Vesting Date.
(b)    Following Certain Terminations of Service. Subject to the next sentence,
upon termination of the Non-Officer Director’s service with the Company and its
Affiliates for any reason (including the death or Disability of the Non-Officer
Director), any Restricted Shares in respect of which the restrictions on
Transfer described in this Section 2 shall not already have lapsed shall be
canceled and immediately forfeited and neither the Non-Officer Director nor any
of the Non-Officer Director’s successors, heirs, assigns, or personal
representatives shall thereafter have any further rights or interests in such
Restricted Shares. Notwithstanding the foregoing:
(x)    in the event that the Non-Officer Director’s service with the Company is
terminated without Cause, then 100% of the Restricted Shares that are not vested
as of the date of such termination shall immediately vest on the date of such
termination of service, and the restrictions on Transfer of such Restricted
Shares set out in this Section 2 shall lapse; provided that if such termination
occurs prior to a Change in Control, then such vesting will be subject to the
Non-Officer Director’s execution of a separation agreement prepared by the
Company (or any Subsidiary of Affiliate) which includes, inter alia, a general
release of claims; and





--------------------------------------------------------------------------------





(y)    in the event that the Non-Officer Director’s service with the Company is
terminated as a result of the death or Disability of the Non-Officer Director,
then 100% of the Restricted Shares that are not vested as of the date of such
termination shall immediately vest, and the restrictions on Transfer of such
Restricted Shares set out in this Section 2 shall lapse.
(c)    Restrictions. Until the restrictions on Transfer of the Restricted Shares
lapse as provided in this Section 2, or as otherwise provided in the Plan, no
Transfer of the Restricted Shares or any of the Non-Officer Director’s rights
with respect to the Restricted Shares, whether voluntary or involuntary, by
operation of law or otherwise, shall be permitted. Unless the Administrator
determines otherwise, upon any attempt to Transfer Restricted Shares or any
rights in respect of Restricted Shares, before the lapse of such restrictions,
such Restricted Shares, and all of the rights related thereto, shall be
immediately canceled and forfeited.
3.    Adjustments. Pursuant to Section 5 of the Plan, in the event of a Change
in Capitalization, the Administrator shall make such equitable changes or
adjustments to the number and kind of securities or other property (including
cash) issued or issuable in respect of outstanding Restricted Shares as it
determines to be necessary in its sole discretion.
4.    Certain Changes. The Administrator may accelerate the date on which the
restrictions on transfer set forth in Section 2 shall lapse or otherwise adjust
any of the terms of the Restricted Shares; provided that, subject to Section 5
of the Plan, no action under this Section shall adversely affect the Non-Officer
Director’s rights hereunder.
5.    Notices. All notices and other communications under this Restricted Share
Agreement shall be in writing and shall be given by facsimile or first class
mail, certified or registered with return receipt requested, and shall be deemed
to have been duly given three days after mailing or 24 hours after transmission
by facsimile to the respective parties, as follows: (i) if to the Company,
addressed to the Company in care of its Vice President, Legal at the principal
executive office of the Company and (ii) if to the Non-Officer Director, using
the contact information on file with the Company. Either party hereto may change
such party’s address for notices by notice duly given pursuant hereto.
6.    Protections Against Violations of Agreement.
(a)    Until such time as the Restricted Shares are fully vested in accordance
with Section 2, no purported sale, assignment, mortgage, hypothecation,
transfer, charge, pledge, encumbrance, gift, transfer in trust (voting or other)
or other disposition of, or creation of a security interest in or lien on, any
of the Restricted Shares or any agreement or commitment to do any of the
foregoing (each a “Transfer”) by any holder thereof in violation of the
provisions of this Restricted Share Agreement will be valid, except with the
prior written consent of the Administrator (such consent shall be granted or
withheld in the sole discretion of the Administrator).
(b)    In addition to Section 2, any purported Transfer of Restricted Shares or
any economic benefit or interest therein in violation of this Restricted Share
Agreement shall


-2-



--------------------------------------------------------------------------------





be null and void ab initio, and shall not create any obligation or liability of
the Company, and any person purportedly acquiring any Restricted Shares or any
economic benefit or interest therein transferred in violation of this Restricted
Share Agreement shall not be entitled to be recognized as a holder of such
Shares.
7.    Taxes.
(a)    The Non-Officer Director understands that he or she (and not the Company)
shall be responsible for any tax liability that may arise as a result of the
transactions contemplated by this Restricted Share Agreement. The Company shall
not be required to withhold any amounts in respect of any such taxes.
(b)    The Non-Officer Director shall promptly notify the Company of any
election made pursuant to Section 83(b) of the Code. A form of such election is
attached hereto as Exhibit A.
THE NON-OFFICER DIRECTOR ACKNOWLEDGES THAT IT IS THE NON-OFFICER DIRECTOR’S SOLE
RESPONSIBILITY AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION
83(b) OF THE CODE, EVEN IF THE NON-OFFICER DIRECTOR REQUESTS THE COMPANY OR ITS
REPRESENTATIVE TO MAKE THIS FILING ON THE NON-OFFICER DIRECTOR’S BEHALF.


(c)    The Non-Officer Director acknowledges that the tax laws and regulations
applicable to the Restricted Shares and the disposition of the Restricted Shares
following vesting are complex and subject to change, and it is the sole
responsibility of the Non-Officer Director to obtain his or her own advice as to
the tax treatment of the terms of this Restricted Share Agreement.


BY SIGNING THIS RESTRICTED SHARE AGREEMENT, THE NON-OFFICER DIRECTOR REPRESENTS
THAT HE OR SHE HAS REVIEWED WITH HIS OR HER OWN TAX ADVISORS THE FEDERAL, STATE,
LOCAL AND FOREIGN TAX CONSEQUENCES OF THE TRANSACTIONS CONTEMPLATED BY THIS
RESTRICTED SHARE AGREEMENT AND THAT HE OR SHE IS RELYING SOLELY ON SUCH ADVISORS
AND NOT ON ANY STATEMENTS OR REPRESENTATIONS OF THE COMPANY OR ANY OF ITS
AGENTS. THE NON-OFFICER DIRECTOR UNDERSTANDS AND AGREES THAT HE OR SHE (AND NOT
THE COMPANY) SHALL BE RESPONSIBLE FOR ANY TAX LIABILITY THAT MAY ARISE AS A
RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS RESTRICTED SHARE AGREEMENT.


-3-



--------------------------------------------------------------------------------





8.    Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Restricted Share Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.
9.    Confidentiality.
(a)    The Non-Officer Director acknowledges that during the period of the
Non-Officer Director’s service with the Company the Non-Officer Director shall
have access to the Company’s Confidential Information (as defined below). All
books of account, records, systems, correspondence, documents, and any and all
other data, in whatever form, concerning or containing any reference to the
works and business of the Company or its affiliated companies shall belong to
the Company and shall be given up to the Company whenever the Company requires
the Non-Officer Director to do so. The Non-Officer Director agrees that the
Non-Officer Director shall not at any time during the term of the Non-Officer
Director’s service or thereafter, without the Company’s prior written consent,
disclose to any person (individual or entity) any information or any trade
secrets, plans or other information or data, in whatever form, (including,
without limitation, (i) any financing strategies and practices, pricing
information and methods, training and operational procedures, advertising,
marketing, and sales information or methodologies or financial information and
(ii) any Proprietary Information (as defined below)), concerning the Company’s
or any of its affiliated companies’ or customers’ practices, businesses,
procedures, systems, plans or policies (collectively, “Confidential
Information”), nor shall the Non-Officer Director utilize any such Confidential
Information in any way or communicate with or contact any such customer other
than in connection with the Non-Officer Director’s service by the Company. The
Non-Officer Director hereby confirms that all Confidential Information
constitutes the Company’s exclusive property, and that all of the restrictions
on the Non-Officer Director’s activities contained in this Restricted Share
Agreement and such other nondisclosure policies of the Company are required for
the Company’s reasonable protection. Confidential Information shall not include
any information that has otherwise been disclosed to the public not in violation
of this Restricted Share Agreement. This confidentiality provision shall survive
the termination of this Restricted Share Agreement and shall not be limited by
any other confidentiality agreements entered into with the Company or any of its
affiliates.
(b)    With respect to any Confidential Information that constitutes a “trade
secret” pursuant to applicable law, the restrictions described above shall
remain in force for so long as the particular information remains a trade secret
or for the two-year period immediately following termination of the Non-Officer
Director’s service for any reason, whichever is longer. With respect to any
Confidential Information that does not constitute a “trade secret” pursuant to
applicable law, the restrictions described above shall remain in force during
the Non-Officer Director’s service and for the two-year period immediately
following termination of Non-Officer Director’s service for any reason.
(c)    The Non-Officer Director agrees that the Non-Officer Director shall
promptly disclose to the Company in writing all information and inventions
generated, conceived or first reduced to practice by the Non-Officer Director
alone or in conjunction with others, during or after working hours, while in the
employ of the Company (all of which is collectively


-4-



--------------------------------------------------------------------------------





referred to in this Restricted Share Agreement as “Proprietary Information”);
provided, however, that such Proprietary Information shall not include (i) any
information that has otherwise been disclosed to the public not in violation of
this Restricted Share Agreement and (ii) general business knowledge and work
skills of the Non-Officer Director, even if developed or improved by the
Non-Officer Director while in the employ of the Company. All such Proprietary
Information shall be the exclusive property of the Company and is hereby
assigned by the Non-Officer Director to the Company. The Non-Officer Director’s
obligation relative to the disclosure to the Company of such Proprietary
Information anticipated in this Section shall continue beyond the Non-Officer
Director’s termination of service and the Non-Officer Director shall, at the
Company’s expense, give the Company all assistance it reasonably requires to
perfect, protect and use its right to the Proprietary Information.


-5-



--------------------------------------------------------------------------------





(d)    Defend Trade Secrets Act. Pursuant to Section 1833(b) of the Defend Trade
Secrets Act of 2016, the Non-Officer Director acknowledges that the Non-Officer
Director shall not have criminal or civil liability under any federal or State
trade secret law for the disclosure of a trade secret that is made in confidence
to a federal, state, or local government official, either directly or
indirectly, or to an attorney and solely for the purpose of reporting or
investigating a suspected violation of law; or that is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Nothing in this Restricted Share Agreement is intended to conflict
with Section 1833(b) of the Defend Trade Secrets Act of 2016 or create liability
for disclosures of trade secrets that are expressly allowed by such Section.
Notwithstanding anything set forth in this Restricted Share Agreement to the
contrary, the Non-Officer Director shall not be prohibited from reporting
possible violations of federal or state law or regulation to any governmental
agency or entity or making other disclosures that are protected under the
whistleblower provisions of federal or state law or regulation, nor is the
Non-Officer Director required to notify the Company regarding any such
reporting, disclosure or cooperation with the government.
10.    Governing Law. This Restricted Share Award Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of Delaware
applicable to contracts made and to be performed therein. Any suit, action or
proceeding with respect to this Restricted Share Agreement, or any judgment
entered by any court in respect of any thereof, shall be brought in any court of
competent jurisdiction in the State of Delaware, and the Company and the
Non-Officer Director hereby submit to the exclusive jurisdiction of such courts
for the purpose of any such suit, action, proceeding or judgment. The
Non-Officer Director and the Company hereby irrevocably waive (i) any objections
which it may now or hereafter have to the laying of the venue of any suit,
action or proceeding arising out of or relating to this Restricted Share
Agreement brought in any court of competent jurisdiction in the State of
Delaware, (ii) any claim that any such suit, action or proceeding brought in any
such court has been brought in any inconvenient forum and (iii) any right to a
jury trial.
11.    Incorporation of Plan. The Plan is hereby incorporated by reference and
made a part hereof, and the Restricted Shares and this Restricted Share
Agreement shall be subject to all terms and conditions of the Plan and this
Restricted Share Agreement.
12.    Amendments; Construction. The Administrator may amend the terms of this
Restricted Share Agreement prospectively or retroactively at any time, but no
such amendment shall impair the rights of the Non-Officer Director hereunder
without his or her consent. To the extent the terms of Section 9 conflict with
any prior agreement between the parties related to such subject matter, the
terms of Section 9 shall supersede such conflicting terms and control. Headings
to Sections of this Restricted Share Agreement are intended for convenience of
reference only, are not part of this Restricted Share Agreement and shall have
no effect on the interpretation hereof.
13.    Survival of Terms. This Restricted Share Agreement shall apply to and
bind the Non-Officer Director and the Company and their respective permitted
assignees and transferees, heirs, legatees, executors, administrators and legal
successors.


-6-



--------------------------------------------------------------------------------





14.    Rights as a Shareholder. During the period until the restrictions on
Transfer of the Restricted Shares lapse as provided in Section 2, the
Non-Officer Director shall have all the rights of a shareholder with respect to
the Restricted Shares save only the right to Transfer the Restricted Shares.
Accordingly, the Non-Officer Director shall have the right to vote the
Restricted Shares and to receive any ordinary dividends paid to or made with
respect to the Restricted Shares.
15.    Agreement Not a Contract for Services. Neither the Plan, the granting of
the Restricted Shares, this Restricted Share Agreement nor any other action
taken pursuant to the Plan shall constitute or be evidence of any agreement or
understanding, express or implied, that the Non-Officer Director has a right to
continue to provide services as an officer, director, employee, consultant or
advisor of the Company or any Subsidiary or Affiliate for any period of time or
at any specific rate of compensation.
16.    Authority of the Administrator; Disputes. The Administrator shall have
full authority to interpret and construe the terms of the Plan and this
Restricted Share Agreement. The determination of the Administrator as to any
such matter of interpretation or construction shall be final, binding and
conclusive.
17.    Severability. Should any provision of this Restricted Share Agreement be
held by a court of competent jurisdiction to be unenforceable, or enforceable
only if modified, such holding shall not affect the validity of the remainder of
this Restricted Share Agreement, the balance of which shall continue to be
binding upon the parties hereto with any such modification (if any) to become a
part hereof and treated as though contained in this Restricted Share Agreement.
18.    Acceptance. The Non-Officer Director hereby acknowledges receipt of a
copy of the Plan and this Restricted Share Agreement. The Non-Officer Director
has read and understands the terms and provisions of the Plan and this
Restricted Share Agreement, and accepts the Restricted Shares subject to all the
terms and conditions of the Plan and this Restricted Share Agreement. The
Non-Officer Director hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions arising
under this Restricted Share Agreement.


[Signature Page Follows]





IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Restricted Share Agreement on the day and year first above written.




EL POLLO LOCO HOLDINGS, INC.


By     
Name     
Title     






NON-OFFICER DIRECTOR




___________________________________
                                                                          
             

EXHIBIT A
ELECTION UNDER SECTION 83(b)


The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with taxpayer’s receipt of the property described below:


1.    The name address, taxpayer identification number and taxable year of the
undersigned are as follows:


NAME OF TAXPAYER:                                 


NAME OF SPOUSE:                                     


ADDRESS:                                         


IDENTIFICATION NO. OF TAXPAYER:                         


IDENTIFICATION NUMBER OF SPOUSE:                         


TAXABLE YEAR:                                     


2.    The property with respect to which the election is made is described as
follows: _______ shares of Common Stock, par value $0.01 per share, of El Pollo
Loco Holdings, Inc., a Delaware corporation (the “Company”).


3.    The date on which the property was transferred is: ________________, 20__.


4.    The property is subject to the following restrictions: The property may
not be transferred and is subject to forfeiture under the terms of an agreement
between the taxpayer and the Company. These restrictions lapse upon the
satisfaction of certain conditions in such agreement.


5.    The fair market value at the time of transfer, determined without regard
to any restriction other than a restriction which by its terms will never lapse,
of such property is: $ ______________.


6.    The amount (if any) paid for such property is: $ ______________.


The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.


The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.


Dated: _________________, 20__        
Taxpayer


The undersigned spouse of taxpayer joins in this election.


Dated: _________________, 20__        
Spouse of Taxpayer





-7-

